Citation Nr: 1018869	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-15 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a concussion, to include 
traumatic brain disease, early Alzheimer's disease, and 
memory loss.

2.  Entitlement to service connection for depression to 
include as secondary to residuals of a concussion, to include 
traumatic brain disease, early Alzheimer's disease, and 
memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1948 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran appeared to have requested a hearing in his Form 
9 received in June 2009.  The Veteran clarified this request 
in his Informal Hearing Presentation dated in April 2010, and 
requested a video conference hearing.  As the Veteran has 
requested a hearing, the Board finds this claim must be 
remanded.

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing with a Veterans Law 
Judge, in accordance with applicable 
procedures.  Notice should be sent to the 
appellant and to his representative, as 
required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



